internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc psi b03 plr-114112-01 date date legend a b company state d1 d2 y trust trust1 trust2 trust3 trust4 trust5 trust6 trust7 trust8 trust9 trust10 trust11 trust12 dear this letter responds to a letter dated date and subsequent correspondence submitted by your authorized representative on behalf of a b and trust requesting rulings under sec_678 and sec_1361 of the internal_revenue_code plr-114112-01 facts according to the information submitted a and b donors executed and funded trust as an irrevocable_trust on d1 upon trust’s creation its assets were divided into twelve separate trusts for each then living grandchild of a and b trust1 through trust12 each grandchild is a primary beneficiary of his or her separate trust moreover it is represented that each primary beneficiary is a citizen_of_the_united_states each separate trust is administered by two non-adverse independent trustees and aside from the names of the beneficiaries trust1 through trust12 have identical terms and are subject_to the same trust agreement contemporaneously with the division a and b contributed y shares of non-voting company stock to each separate trust company is a state law corporation that elected to be treated as an s_corporation effective d2 a and b request a ruling that trust1 through trust12 are grantor trusts under sec_678 and therefore are eligible shareholders of an s_corporation under sec_1361 the relevant terms of each separate trust are as follows paragraph c i of trust provides that each grandchild of the donors living at the time of the initial contribution and any additions gifts or deemed gifts made to the trust shall have the annual noncumulative right to withdraw with respect to each calendar_year such initial contribution additions gifts or deemed gifts in their entirety with respect to such calendar_year divided by the number of then living grandchildren of the donors and then deceased grandchildren of the donors with then living issue paragraph c iii of trust provides that upon receipt by the trustees of any addition or gift or upon the occurrence of any gift deemed to be made to the trust as determined for federal gift_tax purposes the trustees shall promptly give notice of such addition gift or deemed gift made to the trust to each beneficiary then having a power_of_withdrawal exercisable with respect to such addition gift or deemed gift paragraph c iv of trust provides that any exercise of a power_of_withdrawal granted under subparagraph c i shall be effective only upon timely delivery to the trustees of written notice thereof executed by the beneficiary such written notice by the beneficiary shall be deemed timely only if mailed or personally delivered to the trustees not later than thirty days after the date the trustees send notice as provided for in subparagraph c iii paragraph b i of trust provides that the trustees may in their absolute discretion distribute to or use and apply for the direct or indirect benefit of the primary beneficiary of such separate trust or any one or more issue of such primary beneficiary any part or all of the income and or principal of the separate trust created for such primary beneficiary as the trustees in the trustees' absolute discretion determine to be appropriate and in the best interest of the primary beneficiary and his plr-114112-01 or her issue to the extent that net_income is not distributed for a given year it shall be accumulated and added to principal law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for such year sec_1361 provides that the term small_business_corporation means a domestic_corporation which is not an ineligible_corporation and which does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states a grantor_trust may be a shareholder of an s_corporation sec_671 provides that when the grantor or another person is treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under chapter of the code in computing taxable_income or credits against tax of an individual sec_673 though specify the circumstances under which the grantor or another person will be regarded as the owner of a portion of a_trust sec_678 provides that a person other than the grantor shall be treated as the owner of any portion of a_trust with respect to which such person has a power exercisable solely by himself to vest the corpus or the income therefrom in himself or such person has previously released or otherwise modified such a power and after the release or modification retains such control as would within the principles of sec_671 to inclusive subject a grantor of a_trust to treatment as the owner thereof sec_677 provides in part that the grantor will be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party may be distributed to the grantor or the grantor's spouse or held or accumulated for future distribution to the grantor or the grantor's spouse conclusions because each contribution to each separate trust trust1 through trust12 plr-114112-01 respectively will be subject_to the withdrawal power of the primary beneficiary of each separate trust each primary beneficiary will be treated as having a power to vest each contribution in himself or herself within the meaning of sec_678 if the primary beneficiary fails to exercise the withdrawal power he or she will be treated as having released the power while retaining a right to have all trust income ordinary_income and income allocable to corpus in the sole discretion of the trustees distributed to the primary beneficiary or accumulated for future distribution to the primary beneficiary for purposes of sec_678 and sec_677 also our examination of the trust agreement reveals none of the circumstances that would cause the donors to be considered the owners of trust therefore each primary beneficiary will be treated as the owner of his or her separate trust under sec_678 because each primary beneficiary will be treated as the owner of his or her separate trust trust1 through trust respectively for purposes of sec_671 trust1 through trust12 will be permitted s_corporation shareholders under sec_1361 except for the specific rulings above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express no opinion under any provision of the gift estate or generation skipping transfer_tax chapters of the code additionally trust contains provisions in which the trustees may elect to treat two or more of the separate trusts as a single trust convert one or more of the separate trusts from a grantor_trust to a_trust described in sec_1361 a qualified_subchapter_s_trust or convert one or more of the separate trusts to a_trust described in sec_1361 an electing_small_business_trust we express no opinion on whether any of the separate trusts would continue to be eligible s_corporation shareholders after any of the aforementioned elections or the tax consequences concerning the elections pursuant to a power_of_attorney on file with this office a copy of this letter will be sent to your authorized representative this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely mary beth collins senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy of letter copy for sec_6110 purposes
